Appeal from an order of the Family Court, Erie County (James H. Dillon, J.), entered May 26, 2004 in a proceeding pursuant to Family Court Act article 4. The order denied petitioner’s objections to an order of the Support Magistrate dismissing the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1148Memorandum: Family Court properly denied petitioner’s objections to an order of the Support Magistrate dismissing the petition seeking an upward modification of child support. Petitioner’s “proof failed to establish that the child’s needs were not being met (see, Matter of Brescia v Fitts, 56 NY2d 132, 141) or that an unanticipated and unreasonable change in circumstances had occurred (see, [Matter of] Boden v Boden, 42 NY2d 210, 213)” (Kinsella v Kinsella, 206 AD2d 889, 889-890 [1994]). Indeed, the proof established that the child’s basic needs were being met at the current level of support, and the increase in respondent’s income is not an unanticipated or unreasonable change in circumstances warranting an upward modification of child support (see Matter of Culton v Culton, 277 AD2d 935, 936 [2000]). Present—Pigott, Jr., P.J., Green, Gorski, Smith and Hayes, JJ.